department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan pincite uniform issue list no ee les legend company a plan x dear this is in response to a request for a private_letter_ruling dated date as supplemented by a letter dated date submitted by your authorized representative on your behalf concerning a proposed restorative payment by company a to plan x following facts and representations in support of this request your authorized representative has submitted the company a established plan x for the benefit of its employees effective date and terminated it shortly after contributions were frozen as of date plan x is a profit sharing plan and is intended to be qualified under sec_401 of the internal_revenue_code code plan x also contains a cash_or_deferred_arrangement as described in code sec_401 k in date company a retained a new plan_administrator plan administrator’s suggestion all of plan x’s assets were invested in four annuity_contracts issued by the same company each annuity_contract stated that a contingent deferred sales charge may be imposed on partial withdrawals or on surrender of the contract the contracts further stated that the amount of any contingent deferred sales charge will be the lesser_of of the total premiums_paid in the month period preceding the date of withdrawal or surrender or of the amount withdrawn or surrendered the annuity_contracts did permit a limited withdrawal right after the first contract_year without imposition of the surrender charge withdrawals were restricted pursuant to the new page under this limited right to no more than of the total premiums_paid in the preceding months or of the accumulation value of the contract as of the first date of withdrawal during a contract_year if greater in date company a moved to allow participants to direct investment of future contributions into other options because annual distributions exceeded the maximum company a intended to cease contributions to the annuity_contracts wait the requisite months and liquidate them however in date the assets of company a were acquired by another company and plan x was terminated many plan x participants began to request distributions of their total account balances liquidation of plan x assets will exceed the limit described above and thus will result in the imposition of surrender charges company a has received inquiries including threats of litigation from attorneys representing some participants and is concerned that it may face claims alleging its personal liability to plan x and plan x participants because of improper fiduciary conduct therefore company a proposes to make a payment to plan x the proposed payment’ which will restore to participants’ accounts the amount of the loss which will result from the imposition of the surrender charges on liquidation of the annuity_contracts no portion of the proposed payment will be made to the accounts of participants who were also plan x fiduciaries based on the preceding facts and representations your authorized representative has requested the following rulings on your behalf the proposed payment by company a will be deductible under code sec_162 as an ordinary and necessary business_expense and will not be deductible under code sec_404 the proposed payment by company a will not be treated as an excess_contribution to plan x under code sec_404 and will not be subject_to the excise_tax on excess_contributions under code sec_4972 the proposed payment by company a will be treated as a restorative payment to plan x and therefore allocated as such rather than as a contribution under code sec_404 and the proposed payment by company a will not be subject_to limitations on allocations under code sec_415 sec_404 of the code generally provides that contributions paid_by an employer to or under a plan if otherwise deductible are deductible under sec_404 subject_to the limitations under sec_404 sec_415 of the code generally limits the amount of contributions and other additions under a qualified defined_contribution_plan or tax deferred_annuity plan with respect to a participant for any year page sec_4972 of the code imposes a ten percent excise_tax on the amount of the nondeductible_contributions made to any qualified_employer_plan including a plan qualified under sec_401 sec_402 of the code generally provides that any amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall not be taxable to a participant until actually distributed to the participant generally amounts contributed to a qualified_retirement_plan are subject_to various code sections including sec_404 sec_415 and sec_4972 however revrul_2002_45 l r b provides that a payment made to a qualified defined_contribution_plan is not treated as a contribution to the plan and accordingly is not subject_to these code sections if the payment is made to restore losses to the plan resulting from actions by a fiduciary for which there is a reasonable risk of liability for breach of a fiduciary duty under title i of the employee_retirement_income_security_act_of_1974 erisa and plan participants who are similarly situated are treated similarly with respect to the payment restorative payments in this case the annuity_contracts in which the assets of plan x are invested provide for a contingent deferred sales charge of the lesser_of six percent of the total premiums_paid in the month period preceding the date of withdrawal or surrender or six percent of the amount withdrawn or surrendered after the first contract_year distributions were not subject_to the contingent deferred sales charge unless they exceeded percent of the total premiums_paid in the preceding months or percent of the accumulation value of the contract as of the first date of withdrawal during a contract_year if greater such facts together with the other facts described above are not sufficient to demonstrate a reasonable risk of liability to the employer for breach of fiduciary duty accordingly with respect to requested rulings through we conclude that the proposed payments are employer contributions and would be subject_to code sec_404 sec_415 and sec_4972 our conclusion makes it unnecessary to respond to that part of your first requested ruling which concerned code sec_162 this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office page if you have any questions about this letter please contact please refer to t ep ra t sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose
